Powell, J.
This writ of error is brought because the court below overruled a demurrer to the petition. The general nature of *684the petition appears from the lieadnote. We think there was an. adequacy of allegation in the petition;, even a shorter petition, one setting forth the facts with less fullness, might have sufficed. In a long statement of facts attached to the brief of the plaintiff in error a great many facts are set forth, which, if true, would present a sufficient defense to the action, but as these matters do not appear of record, they afford no reason for sustaining the demurrer to the petition. It is true that the application attached to the policy recites that the policy is not to be binding unless the first premium is paid, and unless the policy is delivered to the insured while he is in. good health; but the allegations of the petition are not consistent with any theory other than that these preliminary conditions were performed. Judgrrient affirmed.